Citation Nr: 1441106	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUE

Entitlement to a rating in excess of 10 percent for history of right thumb injury with ulnar collateral ligament repair.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the RO which increased the evaluation assigned to history of right thumb injury with collateral ligament repair from 0 to 10 percent.   

The Board notes that in a February 2012 rating decision a temporary total disability evaluation (100 percent) was assigned from October 25, 2010 due to surgery of the right thumb, and a 10 percent disability evaluation was reassigned from January 1, 2011.

In August 2013, the Board remanded the case for additional development of the record.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  


FINDING OF FACT

The Veteran's right thumb disability is manifested by subjective symptoms such as pain and weakness of his right thumb with motion or weight-bearing.  Objectively, the right thumb has a gap of less than 1 inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for history of right thumb injury with ulnar collateral ligament repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in November 2009.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, Social Security Administration records, as well as post-service reports of VA treatment and examination reports.  His statements in support of his claims are also of record.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).

Analysis
Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran seeks a disability rating in excess of 10 percent for history of right thumb injury with ulnar collateral ligament repair.  In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

The Veteran's right thumb disability is currently rated under Diagnostic Code 5309, for injuries to Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

A VA medical examination was afforded the Veteran in October 2011.  The examiner states that the Veteran complained of generalized tenderness and pain to the thumb, particularly at the metatarsal first area.  No swelling was noted.  The Veteran also complained of a giving away sensation to the thumb, particularly when holding a cup or glass.  He stated that he would drop the glass after a period of time.  The examiner asserts that the examination of the four fingers and to the wrist, bilateral hands, and left thumb, showed no abnormality.  The examiner reports that the Veteran is right-hand dominant.  

The examination shows that the Veteran was able to touch the distal tip to the ring finger, middle finger and index finger.  He is able to get the thumb to the distal aspect of the small finger to about 2.5 cm.  Dexterity of the thumb to the transverse fold of the palm was able to get to about 5 cm.  The examiner states that there was no extension noted that would be considered flexion.  He reports that the strength to each finger appears to be strong.  The examiner indicates that in considering the strength of the right thumb compared to the non-dominant thumb there was about a 50 percent decrease on moderate weakness.  No atrophy was noted.  The nail bed was intact without abnormality.  Skin was warm and dry. Color was good.  A surgical scar on the posterior aspects to the right thumb is noted being about 5 inches in length and 0.25 inches in width, with no elevation or depression.  There is no keloid formation and there is a slight white discoloration.  No skin breakdown or other abnormality secondary to the scar.  The examiner found that x-ray studies show the right thumb has some arthritis to the fifth metatarsal and not to the first.  The examiner's diagnosis was repair ligament right thumb, recurring limitation.  

Another VA medical examination was afforded the Veteran in October 2013.  The examiner confirmed the Veteran's diagnosis of residuals, ulnar collateral ligament, and right thumb.  During the examination, the Veteran complained of pain in the right thumb and described it as a constant dull ache.  The Veteran indicated that he was experiencing difficulty shifting gears and gripping the steering wheel with the right hand.  The examiner found that the right thumb injury does impact his ability to work as a truck driver.  Regarding activities of daily living the Veteran states that he has difficulty putting on his socks and shoes, tying his shoes and performing routine hygiene needs.  The Veteran also asserts that he experiences great difficulty in caring for his incapacitated wife.

The examination shows there is limitation of motion in the right thumb and a gap between the thumb pad and the fingers.  The examiner measured this gap as less than 1 inch (2.5 cm).  There is no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There is no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran is unable to fully extend the right thumb.  He can extend (abduct) the left thumb to 95 degrees.  He can only extend (abduct) the right thumb to 60 degrees.  The examiner reported less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  It is noted that there is no additional loss of motion with repetitive use.  No ankyloses was noted.  He was again noted to have a surgical scar related to the right thumb. The scar is not painful, and did not result in edema, keloid formation, loss of skin covering, or instability.  The examiner indicated that imaging studies of the hands show degenerative or traumatic arthritis of the right hand.  He notes that degenerative or traumatic arthritis is not documented in multiple joints of the right hand, including thumb and fingers.  He states that a metallic plate and numerous screws fuse the 1st metacarpophalangeal joint.  There is no hardware loosening.  No lytic or destructive changes are noted.  There is no functional impairment of the right thumb such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The Veteran has also received VA outpatient medical treatment during the pendency of this appeal.  He has reported some pain and loss of strength of the right thumb, especially with use.  The Board finds his assertions to be credible, and he is competent to report such observable symptomatology as pain of the right hand.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Nevertheless, after consideration of all evidence of record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's right thumb disability.  According to the October 2011 and October 2013 VA examination reports, the Veteran's right thumb disability residuals are essentially limited to pain and a scar of the right thumb, without any significant functional impairment to the underlying strength, nerves, or range of motion of the right thumb.  This scar also does not result in any tenderness, edema, keloid formation, ulceration, or skin breakdown of the right hand.  The Board is cognizant of the Veteran's complaints of right thumb pain and scar, but finds that he has already been compensated for such within his present 10 percent evaluation.  While some limitation of motion of the fingers of the right thumb and the thumb pad was noted on VA examinations, a gap of less than 1 inch does not warrant a disability rating in excess of 10 percent under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson v. West, 12 Vet. App. at 119.  Entitlement to extraschedular consideration will be discussed below. 

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the Veteran's history of right thumb injury with ulnar collateral ligament repair.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.

Extraschedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The manifestations of the right thumb disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address the Veteran's level of functional loss due to pain in terms of limitation of motion.  Accordingly, referral for consideration of an extraschedular rating is not indicated.  See Thun, 22 Vet. App. at 115-16.




ORDER

An evaluation in excess of 10 percent for history of right thumb injury with ulnar collateral ligament repair is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


